Title: From George Washington to Benjamin Harrison, Sr., 6 February 1782
From: Washington, George
To: Harrison, Benjamin, Sr.


                  
                     Dear Sir
                     Philadelphia Feby 6th 1782
                  
                  I have been duly honoured with your Excellency’s Letter of the 4th of Janry by Colo. Carrington.
                  The disagreable picture you give of the embarrassed situation of the finances and other public Matters in your State, is the more distressing to me; as I flatter’d myself the reduction of the Enemy’s force in Virginia would afford a favourable opportunity for reestablishing your affairs, and making more vigorous preparations for prosecuting the southern War.
                  It is not my business to determine which of the States has sustained the greatest share of the burthen of the War, or to decide whether the contingent of Men and Money lately assigned to them has been exactly in proportion to their abilities—Congress whose province it is to judge, ought from the information they may be possess’d of, to be supposed competent to the task.  but it may not be improper to observe, that the advantage derived to any particular State from the present mode of feeding the Army by Contract, depends wholly on the local circumstances, which require the Army to be stationed in such State; that very little, if any public money, is paid from the Treasury except on the provission Contracts and that these Contracts must cease as I have already explained in my circular Letter of the 22d of January, unless the Financier is enabled by the States to pay the Contractor regularly.
                  In my several communications to the States, since the surrender of the Enemy at York I have expressed my Sentiments so fully on the necessity of making early and vigorous preparations for the next Campaign, that I have nothing new to add upon that Subject.  I had formed expectations that the reasons for spirited exertions at this crisis, would have appear’d as forcible to others as they had done to me—unless such measures are adopted I see no prospect of putting a speedy period to the War—With the greatest respects and esteem I am Dr Sir Your most Obedt Humble Servt
                  
                     Go: Washington
                  
               P.S. As to forward the Inclosed with dispatch to Colo. Febiger.G.W.